Morgan, J.
In the record we find the following extract from the minutes of the lower court:
“Alfred Philips, Esq., of counsel for defendant, moved the court that said defendant be allowed the following order, to wit:
“ On motion of C. Roselius and Alfred Philips, of counsel for defendant, it is ordered, that plaintiff do show cause, on-- next, the--instant, at ten A. M., why a new trial should not be granted herein, on the grounds filed.
“Whereupon, the court, for oral reasons assigned, considering the verdict of the jury to be in violation of law and the evidence, and in direct and flagrant violation of the charge of the court to the jury, and for the purpose of expediting justice by appeal to the Supreme Court;
“Ordered, that said motion be overruled, and the new trial asked for be refused.”
If the judge of the district court was of the opinion that the verdict of the jury was, as he says it is, in direct and flagrant violation of law and the evidence, and in utter disregard of his charge, he should have set the verdict aside, and granted a new trial. A different jury might render a verdict in accordance with law and equity, and which may be satisfactory to both parties. It is as much the province of the district courts to set aside the verdict of a jury when contrary to law, as it is *374ours; and we can not sanction the practice, become too common, that an inferior judge should sign a judgment which he believes, and avers, to be wrong, in the hope that we will set it aside. It'is as much bis duty to see justice done between the parties litigating their rights before him, as it is ours. Why ho should render a judgment which he knows to be wrong, any more than we should, we are at a loss to imagine.
It is, therefore, ordered, adjudged and decreed, that the verdict of the jury herein rendered, beset aside; that the judgment of the lower court be avoided and reversed, and that the case be remanded to the lower court, to be proceeded in according to law; appellee to pay costs of appeal.